Citation Nr: 9919025	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-11 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a substantive appeal as to the denial of an increased 
(compensable) rating for bilateral pterygium was timely 
filed. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to March 
1955.

This matter arose from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied a compensable disability rating 
for bilateral pterygium.


FINDINGS OF FACT

1.  The veteran was notified by letter dated March 28, 1994, 
of the denial of the claim for a compensable disability 
rating for service-connected bilateral pterygium.  The notice 
letter was sent to the veteran's address of record.

2.  The RO received the veteran's notice of disagreement on 
March 13, 1995, and a statement of the case was mailed to the 
veteran at his address of record on August 14, 1995.

3. There is no indication in the record that the either the 
notice letter or the statement of the case was returned as 
undeliverable.

4.  The veteran submitted a blank VA Form 9, or substantive 
appeal, received by the RO on October 30, 1995.


CONCLUSION OF LAW

A substantive appeal on the issue of entitlement to an 
increased rating for bilateral pterygium was not timely 
filed, and the Board lacks jurisdiction to consider the 
issue.  38 U.S.C.A. §§ 7104(a), 7105 and 7108 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.101(a), 20.200, 20.202, 20.302, 
20.303, and 20.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The pertinent facts in issue may be summarized briefly.  The 
RO denied the veteran's claim for entitlement to an increased 
(compensable) disability rating for the veteran's bilateral 
pterygium in March 1994.  The veteran was notified of the 
decision by letter dated March 28, 1994.  The letter was sent 
to the veteran's address of record.  On March 13, 1995, the 
RO received a notice of disagreement from the veteran 
addressing this issue.  The RO mailed the veteran a statement 
of the case (SOC) on August 14, 1995.  The SOC was sent to 
the same address as the original notice letter.  

The statement of the case notice letter informed the veteran 
that he must file an appeal within 60 days from the date of 
the letter or within the remainder, if any, of the one-year 
period from the date of the letter notifying him of the 
denial of entitlement to an increased rating for bilateral 
pterygium.  The letter further stated that his case would be 
closed if he did not appeal within this period.  He was 
further instructed that if he needed more time to file his 
appeal, he should see Item 3 of the VA Form 9, Appeal to the 
Board of Veterans' Appeals. 

A VA Prescription and Authorization for Eyeglasses dated 
October 11, 1995, is associated with the claims file.  The 
date of receipt by the RO is not indicated, but it is 
mentioned in a rating decision of November 6, 1995.

A blank VA Form 9, or substantive appeal, was dated by the 
veteran on October 25, 1995, and received by the RO on 
October 30, 1995.  

The Board informed the veteran of its intention to consider 
the timeliness of the veteran's substantive appeal in a 
letter mailed on April 13, 1999.  The veteran and his 
representative were informed that they had 60 days from the 
date the Board's letter to present written argument or to 
request a hearing to present oral argument on the question of 
timeliness of the appeal.  Neither the veteran nor his 
representative responded.

There is no indication that any correspondence sent to the 
veteran was returned by the post office as undeliverable.


II.  Legal Analysis

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to an increased (compensable) disability rating for the 
veteran's bilateral pterygium.  As noted by the United States 
Court of Appeals for the Federal Circuit, "it is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (citations omitted).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement, and, following 
issuance of a statement or supplemental statement of the 
case, a substantive or formal appeal, within the specific 
time limits established.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200 and 20.302 (1998).  A claimant has one 
year from the date of mailing of notice of the adverse 
determination to file a notice of disagreement (NOD).  
38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. § 20.302(a) 
(1998).  The RO denied entitlement to an increased 
(compensable) disability rating in a March 1994 rating 
decision.  The veteran filed a timely notice of disagreement 
with the decision on March 13, 1995.

After a notice of disagreement is filed, the agency of 
original jurisdiction is to take such review action as is 
appropriate and, if the matter is not resolved to the 
claimant's satisfaction, issue a statement of the case (SOC).  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.26 and 
19.29 (1998).  The RO issued a statement of the case 
regarding these issues on August 14, 1995.  The letter 
accompanying the SOC included information about the veteran's 
appeal rights, including the right to request a hearing, and 
noting that the record would be closed if the RO did not hear 
from the veteran in 60 days. 

Under pertinent statutory provisions, a claimant is permitted 
60 days from the date the SOC is mailed to file a formal 
appeal.  38 U.S.C.A. § 7105(d)(3) (West 1991).  Department 
regulations liberalize the time limit to some extent, 
providing that the substantive appeal must be filed within 60 
days of mailing the SOC or within the remainder of the one-
year period from the date of mailing notification of the 
action appealed, whichever is later.  38 C.F.R. § 20.302(b) 
(1998).  In this case, since the one-year period from the 
date of mailing the notification of the action appealed 
expired on March 28, 1995, 60 days after the mailing of the 
SOC was the appropriate time period for the veteran to submit 
his appeal.

A substantive appeal consists of a properly completed VA Form 
9, or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1998).  An appeal is not perfected until 
a timely and adequate substantive appeal is filed.  See 
38 U.S.C.A. § 7105(a), (d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, and 20.302 (1998); see also Roy v. Brown, 5 Vet. 
App. 554 (1993).  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  Id.

An extension of the time for filing a substantive appeal may 
be granted for good cause, but the request for extension of 
time must be in writing and must be made prior to expiration 
of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303.  In this case, the veteran did not 
request an extension of time in which to file his substantive 
appeal.  The veteran had sixty days from August 14, 1995, to 
file a timely substantive appeal.  

The RO received a VA Form 9 from the veteran on October 30, 
1995.  The VA Form 9 was not received within 60 days of the 
issuance of the statement of the case, and as a matter of 
law, it was not timely.

At some time before a November 6, 1995, rating decision, the 
RO received a copy of a VA prescription form dated October 
11, 1995, for eyeglasses for the veteran.  The actual date of 
receipt of the form is not indicated, but, even assuming that 
the form was received on the date it was signed by the 
examiner, the filing of additional evidence does not extend 
the time limit for initiating or completing an appeal.  
38 C.F.R. § 20.304 (1998).

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  Absent a 
timely substantive appeal, the appeal was not perfected, and 
the Board is without jurisdiction to consider this claim.  
38 U.S.C.A. §§ 7104(a), 7105(a), and 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.101(a), 20.200, 20.202, 20.302, 
20.303, and 20.304 (1998); YT v. Brown, 9 Vet. App. 195 
(1996).


ORDER

The veteran having failed to perfect an appeal by timely 
filing a substantive appeal, the claim of entitlement to an 
increased (compensable) disability rating for bilateral 
pterygium is dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

